Title: To George Washington from George Clinton, 8 April 1783
From: Clinton, George
To: Washington, George


                        
                            Sir
                            Poughkeepsie April 8th 1783
                        
                        Be pleased to accept my warmest Thanks for the very agreable Communications made by your Excellency’s Letter
                            of this Date which I have this Moment received.
                        I sincerely congratulate your Excellency on this most interesting Event.I have the Honor to be with the
                            highest Respect & Esteem Your Excellency’s most Obedient Servant
                        
                            Geo: Clinton
                        
                    